DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive.

Applicant argues Bowers is silent on the broadcasting aspect recited in the claims. Applicant argues Bowers’ disclosure of sensor data being broadcast by a collision detection system is different than the claimed “broadcasting a message in the target region to trigger the sharing of sensor information by the second UE.”
	The examiner respectfully disagrees. If the collision detection system broadcasts sensor data to vehicles in the vicinity (as disclosed in the Abstract and ¶ [0046] of Bowers), then the examiner fails to see how this is not the sharing of sensor information by a system (i.e., user equipment) that is triggered by the broadcasting of sensor data by the system to vehicles in the vicinity (i.e., a target region).

Applicant argues Bowers discloses “ad hoc communications between collision detection systems, and that certain requesting entities may request monitoring data from the monitoring service. Both of these techniques for obtaining sensor data disclosed in Bowers are different from ‘transmitting a request to a network entity to 
	The examiner respectfully disagrees. The examiner fails to see how certain requesting entities requesting monitoring data from a monitoring service and receiving the information (which is data monitored by collision detection systems collecting sensor data from vehicles as disclosed by Bowers) is not equivalent to the claimed “transmitting a request to a network entity to request a sharing of sensor information ...; and receiving the sensor information from the second UE in response to the request,” as recited in claim 12.

Applicant argues Bowers discloses “ad hoc communications and centralized data management disclosed in Bowers are different operations from ‘receiving a message from a network entity indicating a request by a second UE for a sharing of sensor information .. . ; ... and transmitting sensor information to the second UE,’ as recited in claim 19.”
	The examiner respectfully disagrees. The examiner fails to see how Bowers’ disclosure of a requester (i.e., a network entity) requesting monitoring data based on selection criteria, wherein the monitored data is collected from sensor data (i.e., sensor information) of a plurality of vehicles, and transmitting this monitored data collected from sensor data (i.e., sensor information) to the requester is not equivalent to the claimed “receiving a message from a network entity indicating a request by a second UE for a sharing of sensor information .. . ; ... and transmitting sensor information to the second UE,” as recited in claim 19.

Applicant argues the remainder of the pending claims are allowable in relation to the allowability of claims 1, 12, and 19. However, the examiner has refuted the alleged allowability of claims 1, 12, and 19 as discussed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 8, 10, 12, 14, 19, 25-28, 30, 31, and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowers et al., Patent Application Publication Number 2014/0009275 A1 (as cited in the information disclosure statement filed on 10/31/2019 and hereafter referred to as “Bowers”).

As to claim 1, Bowers discloses a method of wireless communications by a network entity (¶ [0043], wherein “wireless network interfaces” are used for the method carried out by the communication module), comprising:
	receiving a request, from a first user equipment (UE), for sharing of sensor information by at least a second UE based on a target region indicated by the request (Abstract, wherein an entity may request monitoring date pertaining to a specified location, which is a target region; Figure 1); and
	taking one or more actions, in response to the request, to trigger the sharing of sensor information by the second UE (¶ [0003], wherein the collection detection system acquires sensor data and may coordinate with other vehicles to share collision collection data, such as sensor data), wherein the one or more actions comprise broadcasting a message in the target region to trigger the sharing of sensor information by the second UE (Abstract; Figure 1; ¶ [0046]).

As to claim 2, Bowers discloses the method of claim 1, wherein:
	the target region indicates one or more cells in which sensor information is requested (Abstract; Figure 1); and
	broadcasting the message comprises:
	broadcasting the message in the one or more cells to trigger the sharing of sensor information by the second UE (¶ [0046]).

As to claim 3, the claim is rejected for the same reasons as those given for claim 2 above.

As to claim 4, Bowers discloses the method of claim 1, wherein the request includes one or more criteria relating to at least one of a location of the first UE, sensory information requested by the first UE, an area of interest where the first UE has requested information about, a viewing angle, or a time (¶ [0160]).

As to claim 8, Bowers discloses the method of claim 1, wherein:
	the one or more actions comprise:
	establishing a connection for the sharing of sensor information between the first UE and the second UE, wherein the connection enables sensor information to be transmitted from the second UE to the first UE using an IP address provided by the first UE (¶ [0043], wherein the entities in the network may communicate through Internet Protocol networks such as the Internet, a local area network, a wide area network, or the like, which all make use of IP addresses for communication).

As to claim 10, the claim is rejected for the same reasons as those given for claim 8 above.

As to claim 12, the claim is rejected for the same reasons as those given for claim 1 above.

As to claim 14, Bowers discloses the method of claim 12, wherein the target region indicates a location of the first UE and an area of interest where the first UE has requested information about (¶ [0080]).

As to claim 19, Bowers discloses a method of wireless communications for use by a first user equipment (UE), comprising:
	receiving a message from a network entity indicating a request by a second UE for a sharing of sensor information, the message comprising one or more criteria (Abstract, wherein an entity may request monitoring date pertaining to a specified time, location, and/or vehicle, which is one or more criteria; Figure 1);
	determining that the first UE is a match for the one or more criteria (¶ [0080]); and
	transmitting sensor information to the second UE based on the one or more criteria (¶ [0080]).

As to claim 25, the claim is rejected for the same reasons as those given for claim 4 above.

As to claim 26, Bowers discloses an apparatus (¶ [0049]), comprising:
	a non-transitory memory comprising executable instructions (¶ [0049]); and
	a processor in data communication with the memory and configured to execute the instructions to cause the apparatus to perform a method comprising (¶ [0049]):
	receiving a request, from a first user equipment (UE), for sharing of sensor information by at least a second UE based on a target region indicated by the request (Abstract, wherein an entity may request monitoring date pertaining to a specified location, which is a target region; Figure 1); and
(¶ [0003], wherein the collection detection system acquires sensor data and may coordinate with other vehicles to share collision collection data, such as sensor data), wherein the one or more actions comprise broadcasting a message in the target region to trigger the sharing of sensor information by the second UE (Abstract; Figure 1; ¶ [0046]).

As to claim 27, the claim is rejected for the same reasons as those given for claim 2 above.

As to claim 28, the claim is rejected for the same reasons as those given for claim 3 above.

As to claim 30, the claim is rejected for the same reasons as those given for claim 8 above.

As to claim 31, Bowers discloses a first apparatus (¶ [0049]), comprising:
	a non-transitory memory comprising executable instructions (¶ [0049]); and
	a processor in data communication with the memory and configured to execute the instructions to cause the first apparatus to perform a method comprising (¶ [0049]):
	transmitting a request to a network entity to request a sharing of sensor information by at least a second apparatus based on a target region indicated by (Abstract, wherein an entity may request monitoring date pertaining to a specified location, which is a target region; Figure 1); and
	P+S Ref. No.: 184536USQUALCOMM Ref. No.: 18453640receiving the sensor information from the second apparatus in response to the request (¶ [0003], wherein the collection detection system acquires sensor data and may coordinate with other vehicles to share collision collection data, such as sensor data).

As to claim 33, the claim is rejected for the same reasons as those given for claim 14 above.

As to claim 34, Bowers discloses a first apparatus (¶ [0049]), comprising:
	a non-transitory memory comprising executable instructions (¶ [0049]); and
	a processor in data communication with the memory and configured to execute the instructions to cause the first apparatus to perform a method comprising (¶ [0049]):
	receiving a message from a network entity indicating a request by a second apparatus for a sharing of sensor information, the message comprising one or more criteria (Abstract, wherein an entity may request monitoring date pertaining to a specified time, location, and/or vehicle, which is one or more criteria; Figure 1);
	determining that the first apparatus is a match for the one or more criteria (¶ [0080]); and
	transmitting sensor information to the second apparatus based on the one or more criteria (¶ [0080]).

As to claim 35, Bowers discloses the first apparatus of claim 34, wherein transmitting sensor information to the second UE further comprises transmitting the sensor information to the second UE using the second connection (Abstract; Figure 1).

As to claim 36, the claim is rejected for the same reasons as those given for claim 8 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers, in view of Bae, United States Patent Application Publication Number 2002/0123361 A1 (hereafter referred to as “Bae”).

As to claim 5, Bowers is silent on at least one of a single cell to multipoint (SCTPM), multimedia broadcast multicast services (MBMS) mechanism or a cell broadcast service (CBS) is used for the broadcasting.
	However, Bae discloses at least one of a single cell to multipoint (SCTPM), multimedia broadcast multicast services (MBMS) mechanism or a cell broadcast service (CBS) is used for the broadcasting (Abstract).


As to claim 16, the claim is rejected for reasons similar to those given for claim 5 above.

Claims 6, 7, 9, 11, 13, 15, 17, 18, 20-24, 29, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers, in view of Official Notice (See MPEP § 2144.03).

As to claims 6, 7, 9, 13, 15, 17, 18, 20, 23, 29, 32, and 37, the claims are directed to the inventive concept(s) disclosed by Bowers. In addition, well-known protocols or elements of protocols (RAN, PDU, PDN, V2X, MBMS, xMB, 5G, and NEF) are claimed.
	Official Notice is taken that the claimed subject matter was well known before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Bowers by introducing protocols or elements of protocols that were well-known in the art in order to make use of standardized protocols for sharing information, thereby eliminating the need for developing one’s own protocols or elements of protocols.

As to claim 11, Bowers is silent on wherein the second UE is an idle UE.
	However, Official Notice is taken that it was well known before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize an idle UE in the manner claimed. For example, idle or inactive devices were known to be selected in load balancing before the effective filing date of the claimed invention.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Bowers by utilizing an idle UE as was well-known in the art in order to make use of idle or inactive devices for computer tasks, thereby avoiding overburdening devices which are not idle or inactive (i.e., they are already busy with other tasks).

As to claim 21, the claim is rejected for reasons similar to those given for claim 35 above.

As to claim 22, the claim is rejected for reasons similar to those given for claim 8 above.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached Mon-Fri: 9:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 

/Brian Whipple/
Primary Examiner
Art Unit 2454
12/29/2021